Case 1:19-cv-00261-LGS Document 2 Filed 01/09/19 Page 1 of 9

ITED STATES DISTRICT COURT
JUTHERN DISTRICT OF NEW YORK

Gancen f Beads ABPAR

 

£9 CV

COMPLAINT

-againat- under the
Civil Rights Act, 42 US,
Atk Crk OF News Yotis 2D) Debmve (Prisoner Confplaint)
Ann Dye of Altes Yor ae (eS .

 

(In the space above enter the full name(s) of the plaintifffs).)

  

 

  

  

 

lye d- ~ ci I teh jury Tries, Miyes jee
DI Ieee At turns, wa VAN CON Sr 42, (check one}
oO CE va

 

 

a SED dint CT OF Nee
DALAWVE IAD De “tre Sue NadWckeqlly
7, (THB) Dist oF Ccttetnes$ _Jding

DELS cre: Serb) an id cil.

Art EB cbse TUE OH TEP TE Tha bianca ated ojthe daten slat Pots

connate’ fig re Titerof alesse dejendantecs the s.ace provided, .

\ pleaseisvnité' “see attached” in the ace above und attach an

additional sheet of paper with the fall list of names. The names

listed in the above caption must be identical to thoxe contained in

Part L Addresses should not be included here.)

 

   

I, Partles in this complaint:

A. List your name, identification number, and the name and address of your current place af
confinement, Do the same for any additional plaintiffs named. Attach additional sheets of paper
ag necessary.

Plaintiff Name SURBERE Rasath
IDA QAVh 92
Current Institution Wsh.\z6ier Lovaty atl =
Address {a Wass Rood —

Vallhalle aft tnsae Bos

oA

 

5. List all defendants’ names, positions, places ofemployment, and the address where each defendant
“nay. be served. Make sure that the defendant(s) listed belaw are identical ta those contatned in the *
above capuon. Attach additional sheets of paper as necessary. S

Detendams No. I Name tte ¢ thy of Ne WU Shield #

Where Currently Employed! C¢ inA Colca, Hon
Address ip Chace dt) Sk pT EL.

Ne Geele, News tok L0OCTF

Rev 05/2010 I

 
Case 1:19-cv-00261-LGS . Document 2 Filed 01/09/19 Page-2 of 9

Defendant No. 2 Name Het, Sunn eke Shield #
Where Currently Employed Le i i f

Address J60) Cin tin St Gth F7
Nie) WWI, pA le Oe ale,
8 yy dA hee
Defendant No. 3 Name Dd Sk t + hey a Shield #
‘ XH te ay

fy

 
 
  

        

e.

   

  

Where Currently Employed '
Address

 

 

 

 

 

Defendant No. 4 Name ay Sictoe Atalay. Jae WE sass

Where Currently Employed

 

 

 

 

 

 

 

Address
Defendant No. $ Name Shield A
Where Currently Employed
dew atajh . ca eet ST SERIRSN ERT T ETAT A nie, sruneine ues “unt ong
es Address 1; mae. See se . Setalamts ner
- ert
Ir, Statement of Claim:

State as briefly as possible the facts of your case, Describe how each of ; ‘

caption of this complaint is involved in this action, along with the dates and loca iatondants named in the
You may wish to include further details such as the names of other persons involve d a th . events ah ing
rise to your claims. Do not cite any cases or statutes. If you intend to allege a nu ne in ft ated ee g
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as Recesary

 

 

 

 

 

A. In what institution did the events giving rise ta your claim(s) occur?
epee
ene eryene ytamumanererererenarrerrenesnneneeamngan
B. Where in the institution vA events giving rise ta your claim(s) occur?
Cy ‘What date and approximate time did the events giving rise

fe 7 i : fo your claém(s) occur?
Moy. i4) Se17

 

 

Rev. O/2010 4

 
 

Case 1:19-cv-00261;LGS “Document 2 Filed 01/09/19 Page 3 of 9.

D, —Facias On Soe date of Nosreunbs ee WY, AGI? 3% wes prtvon wh
Sen CA Steyeclv doo, ds dae Fonds, Miguel Nate aj tl r
My a SN ul hon Spee Seiznd agk “whe a. Adgeh npausrenct id hn, monte
Patton ihre tS rusioncld Feigns ae WS Tt ntavtment gecucreh, dutect |;
Q rei hs Care Cin Gite Sikcie chu, bauncers no x! Nhhero teh te antecvens
D Sim bing mound oh 10 m Glo\sh woh ost yn bling.

 

 

 

 

A, d\n Vp ase tgt$ eh £¢.

 

         
 

  

 

 

 

 

vone did re lee Aces Nik ewes wt Wren Come we a
Wk Banks os bwin hy \nt ah Cems Fac ‘ de Naw Date
 Stae Se) bees woe PR Meee tng? focg be eth potential

 

 

—e : res TT,
bSooylk wh, a ih ke Sianfs Vion pots Wh, Riaktins Ang podwusel
V iT . sl

 

 

Miove) and henker os ee ene ae) Ssh bak Nes
ont lack Pe Scene ory Ye tesa fk aack time tober doe Pant Cemszh ond

\
a
cies gy | det ith dhe Fish os sist  Severl drunk pod ony clos oy bins anh
towed a } sleze J ™ yet. = meds Vy

ripogh. we Con by Tota bh! r

 

 

 

 

f * copweed?

 
 

hontarimoekeds 5, Wows Lak anh Sobbere dL Wh zxsraby he doll atk bo
a Gi. Sri cll mod miter ee ower be cit me m Lots SER eh SEM
: _prekuntad bp Col) og oe coh med shed egifEX police,
wie gu oat ts “AAS pore ce Byram ii, ogshay Smita pag, Sane

 
   

1 Tenet

  

 

 

bnk Vib omg or Bat paltig te coma, Nates The en hcg eee WE,
: : tr NEL te nts lad a .
4\.¢ pred yot Pisa k gond loosmees: Wie bend ye 4 ce phuce : by Sve Manag
7 . ‘ \ S
Footage, cucrantly in the paises tion af TRARY rhs, Hel wibive
Ke Viskelck Merce “
ith. tajuctess ¥ ‘

if you sustained injuries related ta the events sileged adpye, ascribe them and state what medical ireaiment, if
any, you required and received. iON on eee (CSS ak pt ae if i

Zien ef IGT,

 

 

 

iv. Esheusiies of Adminisirative Remedtes:
The Prisom Litigation Reform Act ("PLRA*), 42 U.3.C. § 1997e(a), requiras inet “(nfo action shall be brought
wk respect te prison conditians under section 198) of this title, of any other Federal law, by 8 prisoner

confined in any jail, prison, of other correctional facility untit such administrative remediog a0 are avaliable ace
athausted.” Adiminisaretive comedios are alsa Known ag grievance procedures.

A. Ord your cute nie you were confined is a jath, prisaa, of other correctional facility?”

Yeo Na

tee 92010 j
Case 1:19-cv-00261-LGS Document 2 Filed 01/09/19 Page 4 of 9

Continued Sach? Page A

 

A Ws Subbftqer arcess2d onal Charegd wath Dak bec iy Phe

 

wt

_Stund Lares for te Figint Deak meencreh nd Seahe soee, Bia, an

i

 

ud
Opp fo tinadly { oy 22a ek ‘wfong Lan Pihey hed Fre ne i Pits Sy hum d aera 48 ‘ag
d

 

 

NM neitiy shilen Tron Ae Seam ad Bsns ws, despite, Wok ch never
3

 

leh be mene inks Aton, 5 evi dented bs Hee Face Peed 2 fled nob

 

Wfaey Nate witte 84 mH S\eiek yond Marl ofe Scio tlee. —Fighk, any

 

ud
Gebvened sy Kg t adeae ine * gWirk a) Vowel,

 

a wag Aen Goat ined, Z wind Avince of +) ad Confinement, 2 SA wat deniint

 

 

‘te Ey sd ANng Cont ingmenh wind wet Peinelecd) mi Surveillance Vikeo in the

 

 

police defendants posses Son (duting rw eres +} indented me 96 Corrmib}inr & Bory |
4

 

Note’ bh ws Lime ANA L entes “unten Mactan t net in, Masel ae Lely a

 

te depcio bye Brean af Ki \pece Miswel wh Wetec Vy $a Mot
¥ :

nna sy ¥ Tho Sof Ae anda Maz! ro aN

“LL Meas Sy 6 24pent iy \weweh yy Pye Lobia bas st Wee New

wd

Voc Litw Department af Lotteck ans for 30 Sos, waco, he \94$ omy
a PAN Seok Laer § BV ak

L

 

 

 

 

bar tay Preede rey cs Veber sy Sespeck ak Pry Capea se, .
t wa

See, erge che’ ‘on % EF eee CA Lew,

Vecine sain Condinement 2 endund Several Sheie Seacelnes | 8 DING

 

 

apt ‘ 7 oh 4
Vomleme.. Asia Wiakewe gy Ad) Seperation Gran Emenlity. nh resenhs

 

med

 

an roan Va ant Rucowe ly os Dor Ban dS tb my anh yes

 

Set nd Da plorionatahs ‘So, QOe- 57. he Gv Os, a Kentnildy, ‘bas 4 whee Node

 

 

 

 

 

B.Phlastt mm kehan, 43 3,500.20 4 Ve byt ow, 3
4
"Tne §\sout §atd Cage seas Ms mie d in chune dal B ye
Sv vie. Shao “Aes Lote nad een Se) an Yaa Now: y ‘\ (hk Dot, feople otk canhy |

Soc on VAs ytae®e Coin g bead SE \
J
AS Such ig caldcls “smh ey seta

)

 

 

Cal Sethe, \ raped. on eh, .
Jd

 

 

 
Case 1:19-cv-00261-LGS Document 2 Filed 01/09/19 Page 5 of 9

If YES, name the jail, prison, or other correctional facility where you were confined at the time of the events
giving rise to your claim(s).

 

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance procedure?
Yes No ! Do Not Know
Cc, Does the grievance procedure at the jail, prison or other correctional facility where your claim(s) arose

cover some ar all of your claim(s)?

a. Yes No _ Do Not Know -

ff YES, which claim(s)?

 

 

BD. - Did you file a grievance in the jail, prison, of other correctional facility where your claim(s) arose?
. Yes No ” a
et Oo If NO, did you file a grievance about the events described in this is complaint at any other jail, prison, or
-. ather correctional Facility? © Lee
net “Nae ‘No Oe a : reel ae neaace a
- EL If you did file a grievance, about the ‘events described in this complaint, where did you file the
grievance?

 

I, Which claim(s) in this complaint did you grieve?

 

 

2. What was the result, if any?

 

 

3. What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to
the highest level of the grievance process.

 

 

 

 

 

F. if you did not file a grievance:
1. [f there are any reasons why you did not file a grievance, state them here:

My Clan, tudo te, Break, ne
Sept ne Coa

 

 

3, if you did not file a grievance but informed any officials of your claim, state who you informed,

Rev, 052010 4

 
oY, Reiter — — - nate

 

 

On
these
claims

 

 

Case 1:19-cv-09261-LGS Document 2 Filed 01/09/19 Page 6 of 9

when and how, and their responses, if any:

 

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies.

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies. Par

aay op: *

State what you want the Court to do for you (including the amount af monetary.compensation, if any, that you
are seeking and the basis for such amount). n Camp) S cette Omeeal cy aA a
cold Led orts_« Jarl tal Seyy thf FP
Cmtend OF Sad, HC Demnliyt cCamay £
Cal as oll dolerndoms? Notntiv tong  Séeiutrallyl
Gib lmaad- P00, et oly AUD
fomole Si ond Dechice tans kedvenbie- tha
Auge é igiat-S Ak LP VI Aladedk

 

 

 

 

 

 

 

 

VEL Previous lawsuits:
A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

Yes No wo

Rev. 05/2010 5
Case 1:19-cv-00261-LGS Document 2 Filed 01/09/19 Page 7 of 9

B, If your answer to A is YES, describe each lawsuit by answering questions | through 7 below. (If there
is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using the same

_ format.)
L. Parties to the previous lawsuit:
Plaintiff \ ~

Defendants
2, Cuurt (if federal court, name the district; if state court, name the county)

 

 

Docket or Index number
Name of Judge assigned to your case
Approximate date of filing lawsuit
Ia the case still pending? Yes ss ~No

If NO, give the approximate date of disposition
7. What was the result of the case? (For example: Was the case dismissed? Was there judgment -

it «yous favor? Was ths case appealed?) __ ee ee tnt

 

 

 

Aw ew

 

 

gm ees
a

 

 

 

On c, Have you filed other lawSuits in state or, federal court otherwise relating to your imprisonment?
other Vas. No

cheina — —

 

 

D. If your anawer to C is YES, describe each lawsuit by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using the
same format.) :

{, Parties to the previous lawauit:

Plaintiff

 

Defendants

2, Court (if federal court, name the district: if state court, name the county)

 

 

 

Docket or Index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

aN ee

 

[3 the case still pending? Yes No
If NO, give the approximate date of disposition

What was the result of the case? (For exampie: Was the case dismissed? Was there judgment
in your favor? Was the case appealed?)

 

“4

 

 

 

dev USOT *
“e, Case 1:19-cv-00261-LGS Document 2 Filed 01/09/19 Page 8 of 9

I declare under penalty of perjury that the foregoing is true and correct.

Signed this x day of slanyety , 20\4.

Signature of Plaintiff i phe Da bincs
Inmate Number Aa” 743
Inatitution Address Y, f\. fis x \h

Un ioadln N Yas 4s

eevee MME: SA mm k's Sh

 

Note: Alf plaintiffs named i in the caption of the complaint must date and sign the complaint and p
inmate numbers and addresses.

I declare under. penalty:af perjury that on this x4 day of ute , 2044, {am delivering this
coriplaint to-prison autherities te be maid to the Pro Se Office of the’United States District, Court J ior thee
Southern District of New York. a cocqena eh wa PS cae

Signature of Plaintiff:

 

Rev. 05/2010 7

rovide their

RAR edad

 

 
